417 F.2d 1064
Anson R. COOKEv.Phyllis K. COOKE, Appellant.
No. 17585.
United States Court of Appeals Third Circuit.
Argued Oct. 6, 1969.Decided Oct. 28, 1969.

Joseph J. Frieri, Philadelphia, Pa., for appellant.
William B. Eagan, Willow Grove, Pa., for appellee.
Before McLAUGHLIN, FORMAN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellee, alleging lawful residency in the Virgin Islands, filed suit for divorce in the United States District Court of said Islands against appellant on June 7, 1968.  Appellant filed a motion in said court asking dismissal of the action on the ground that appellee did not have a bona fide domicile in the Virgin Islands.  The motion was heard September 30, 1968.  Appellant's sole witness as she states 'was the plaintiff called as for cross-examination.'  On October 1, 1968, the District Court entered an order finding 'as a matter of fact that the Plaintiff was, for six weeks preceding the filing of this complaint, and continues to be, a bona fide resident and domiciliary of the island of St. Thomas, the U.S. Virgin Islands.'  The motion was thereupon denied and appellant was ordered to file her answer or other responsive pleading within twenty days from October 1, 1968.  The present appeal was taken from that order.  There was a later motion dated December 3, 1968, filed on behalf of appellant on which no hearing has been had.  Said motion is no part of this proceeding.  What is presented on this appeal involves an interlocutory matter which is nonappealable.


2
The appeal will be dismissed.